Citation Nr: 1642273	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  14-02 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a heart disability, to include ischemic heart disease, systolic heart murmur, mitral valve prolapse, and atrial septal aneurysm.  

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Haddock, Counsel




INTRODUCTION

The Veteran had active service from May 1968 to April 1970, with service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Houston, Texas Department of Veterans Affairs Regional Office (RO).  This appeal was previously before the Board in November 2015, when it was remanded for additional development.  

As noted in the Board's 2015 remand, a claim for entitlement to service connection for symptomatic bradycardia was denied by the RO in December 2004; a decision which became final.  However, based on liberalizing regulation that created a new presumptive basis for granting service connection for ischemic heart disease as secondary to herbicide exposure, the Veteran's current claim on appeal does not require new and material evidence.  See 75 Fed. Reg. 53, 202 (Aug. 31, 2010).  Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional remand is necessary before the Veteran's claims on appeal can be decided.  

In its November 2015 remand, the Board directed the AOJ to obtain a new and complete medical records release from the Veteran in order to obtain his private medical records.  While efforts were made to obtain the records release, one was not received prior to a January 2016 VA examination and an April 2016 supplemental statement of the case being issued in this appeal.  However, in August 2016, a new VA Form 21-4142 Authorization for Release of Information was received by the Veteran, signed and dated.  The Board finds that the Veteran's private medical records are crucial to the issues on appeal and so additional efforts to obtain them must be taken.   

Further, pursuant to the November 2015 remand, a new VA examination was conducted in January 2016.  After review of the examination report and an addendum opinion that was obtained in February 2016, the Board finds the examination and opinion are inadequate.  In this regard, it does not appear that the Veteran was actually afforded an in-person examination as the Board directed, but rather his medical records were simply reviewed and an opinion was provided based on that review.  Additionally, it is unclear from the examination report who actually conducted the examination.  In November 2015, the Board specifically requested that the examination be conducted by a cardiologist and while there is a cardiologist's name and credentials at the bottom of the examination report, the report was drafted by a physician's assistant and the cardiologist is not listed as a co-signer of the report; the February addendum opinion was only provided by the physician's assistant.  

For these reasons, the Board finds that additional remand is required in order to obtain the Veteran's private treatment records and to afford the Veteran a new in person VA examination in accordance with the November 2015 Board remand.  Notably, remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders and the Board errs if it fails to remand again for compliance.  Stegall v. West, 11 Vet. App. 268, 271(1998).

Accordingly, the case is REMANDED for the following action:

1. Using the August 2016 VA Form 21-4142 Authorization for Release of Information submitted by the Veteran, obtain the Veteran's private treatment records.  If any additional information is required, utilize appropriate means to contact the Veteran and his representative.  

If the requested records are not available, that fact must be clearly documented in the claims file and proper notification under 38 38 C.F.R. § 3.159(e) should be provided to the Veteran where appropriate.  

2. After the development listed above has been completed, schedule the Veteran for an IN-PERSON VA examination with a cardiologist to determine the nature and etiology of any currently present heart disability and hypertension.  The electronic claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

Based upon the examination results and review of the Veteran's pertinent history, the examiner should respond to the following:

A) Does the Veteran now have, or has he had during the pendency of the appeals period, heart disability that is ischemic in nature?  The examiner is asked to specifically consider the October 2006 and November 2010 stress test reports which noted "abnormal test with evidence of ischemia" and the December 2011 treatment record noting "mild CAD."

B) Does the Veteran now have, or has he had during the pendency of the appeals period, a diagnosis of any heart disability that is not ischemic in nature?  The examiner should specifically address the reported diagnoses of a diastolic heart murmur and mitral valve prolapse, as well as the November 2010 diagnosis of atrial septal aneurysm noted in the record.  For any non-ischemic heart disability diagnosed, is it at least as likely as not (50 percent or better probability) that such disability is caused by the Veteran's active service?

C) Does the Veteran now have, or has he had during the pendency of the appeals period, a diagnosis of hypertension?   The examiner should specifically consider the December 2011 treatment record that shows the Veteran had a diagnosis of hypertension and was prescribed lisinopril and the June 2016 prescription receipt for Losartan.  If hypertension is diagnosed, or a historical diagnosis is confirmed, is it at least as likely as not (50 percent or better probability) that such disability is caused by the Veteran's active service, to include herbicide exposure therein?

D) For any heart disability and hypertension diagnosed, found not to be directly related to the Veteran's active service, is it at least as likely as not (50 percent or better probability) that the heart disability or hypertension was caused or chronically worsened by the Veteran's service-connected posttraumatic stress disorder (PTSD). 

The complete rationale for all opinions expressed should be provided.  

3. Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




